                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BECON MEDICAL, LTD. and                                        CIVIL ACTION
HENRY STEPHENSON BYRD, M.D.,
              Plaintiff,

               v.
                                                               NO. 18-4169
SCOTT P. BARTLETT, M.D., and
TALEXMEDICAL, LLC,
               Defendants.

                                             ORDER

       AND NOW, this 22nd day of August, 2019, upon consideration of Plaintiffs’ Opening

Claim Construction Brief (Document No. 37, filed May 3, 2019), Defendants’ Claim

Construction Response (Document No. 40, filed May 31, 2019), Plaintiffs’ Reply Claim

Construction Brief (Document No. 53, filed June 28, 2019), Defendants’ Claim Construction

Sur-Reply (Document No. 57, filed July 3, 2019), following a Markman Hearing on July 12,

2019, for the reasons stated in the accompanying Memorandum dated August 22, 2019, IT IS

ORDERED that the disputed language of U.S. Patent No. 8,167,942 (the “’942 Patent”) and

U.S. Patent No. 8,852,277 (the “’277 Patent”) shall be CONSTRUED as follows:

       1.      “Opening,” as used in the ’277 Patent, means “a gap that accommodates the

passage of the ear”;

       2.      “Scaphal mold,” as used in the ’942 Patent and the ’277 Patent, means “mold at

the end of the one or more braces that is positionable in the scaphal area”;

       3.      “Cradle,” as used in the ’277 Patent, means “the base section and the cover.”

       IT IS FURTHER ORDERED that the parties shall jointly report to the Court (letter to

Chambers, Room 12613) with respect to settlement on or before September 12, 2019. In the

event the case is not reported settled, counsel shall include in their joint report a statement as to
whether they believe further settlement conferencing before Magistrate Judge Thomas J. Rueter

might be of assistance in resolving the case and, if so, by what date they will be prepared to

begin such proceedings. In the event counsel do not agree on further settlement conferencing,

they shall include in their joint report a proposed schedule for further proceedings.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 2
